Citation Nr: 1027394	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  08-31 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for epidermal cysts and 
pseudofolliculitis barbae, rated 30 percent prior to February 1, 
2008, and rated noncompensably from then. 
 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The Veteran performed active military service from January 1992 
to January 1998.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a November 2007-issued rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
that reduced a disability rating for a left mandible cyst with 
pseudofolliculitis barbae effective from February 1, 2008. 

In May 2010, the Veteran testified at a videoconference before 
the undersigned Veteran's law judge.  He submitted evidence at 
that time and waived his right to initial RO consideration of it.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The service-connected facial lesions are rated as acne under the 
following criteria:

Deep acne (deep inflamed nodules and pus-
filled cysts) affecting 40 percent or more 
of the face and neck warrants a 30 percent 
rating.  

Deep acne (deep inflamed nodules and pus-
filled cysts) affecting less than 40 
percent of the face and neck, or; deep acne 
other than on the face or neck, warrants a 
10 percent rating.  

Superficial acne (comedones, papules, 
pustules, superficial cysts) of any extent 
is rated noncompensably.

Or, rate as disfigurement of the head, 
face, or neck (DC 7800) or scars (DCs 7801, 
7802, 7803, 7804, 0r 7805), depending upon 
the predominant disability.

38 C.F.R. § 4.118, Diagnostic Code 7828 (2009).  

In August 2004, an examiner described the service-connected 
facial lesions and estimated that 30 to 40 percent of the face 
was affected.  This report is the basis for the 30 percent rating 
assigned in September 2004.  

In May 2006, a VA physician described nearly the same facial 
lesions and determined that these covered 3 percent of the total 
body area.  The physician then estimated that these covered only 
3 percent of exposed areas.  The examiner did not estimate the 
percent of "face and neck" coverage, as called for under 
Diagnostic Code 7828.  Thus, the estimates provided do not 
address the correct rating criteria.  Under Diagnostic Code 7828, 
ratings are assigned based on the extent of coverage of the 
"face and neck."  That code does not consider the percent of 
the entire body area or the percent of coverage of "exposed 
area," i.e, face, neck, and hands.

Moreover, the physician's August 2006 and July 2007 calculations 
are wrong.  The August 2006 VA examination report notes that 
facial lesions covered an estimated 3 percent of the total body 
area and 3 percent of exposed areas.  This conclusion is 
mathematically impossible.  If 3 percent of the total body area 
is affected, and where the lesions are all on the face, then the 
percent of "exposed areas" affected must be larger than 3 
percent, in fact, much larger.  Thus, the report must be returned 
as in adequate for rating purposes.  38 C.F.R. § 4.2.

In July 2007, the same VA physician again examined the facial 
lesions and noted that all service-connected lesions are on the 
face and mandible.  The physician again found that 3 percent of 
total body area was affected, but incredulously found that this 
comprises only 1 percent of exposed areas.  Because 3 percent of 
total body area is affected, and because all the lesions are on 
exposed areas, then the percent of the exposed areas affected 
must be larger than 3 percent.  Thus, the report must be returned 
as in adequate for rating purposes.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  VA should return the claims files to 
the July 2007 VA examining physician for an 
addendum report.  

2.  The physician should review the 
pertinent medical history and then estimate 
the area affected by pseudofolliculitis 
barbae and other epidermal cysts.  The 
physician should express this estimate as a 
percent of the area of the face and neck 
only. 

3.  The physician should then estimate the 
percent of total body area affected and the 
percent of "exposed areas" (hands, face, 
and neck) that are affected by service-
connected cysts and pseudofolliculitis 
barbae.  

The physician should offer a rationale for 
any conclusion in a legible report.  If the 
question cannot be answered, the physician 
should state the reason.  The Veteran may 
be re-examined, if necessary.  If the 
requested physician is not available, a 
qualified substitute may be used.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO should re-adjudicate the claim.  If 
the benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board for further 
consideration, if otherwise in order.  The purposes of this 
remand are to comply with due process of law and to further 
develop the claim.  No action by the Veteran is required until he 
receives further notice; however, the Veteran is advised that 
failure to report for examination, without good cause, may have 
adverse consequences on his claim.  38 C.F.R. § 3.655 (2009).  
The Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b).  


